Citation Nr: 9925758	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a lower back disorder, 
described as a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had active service from August 1987 to January 
1996.  This appeal is before the Board of Veterans' Appeals 
(the Board) as a result of a rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) 
Atlanta, Georgia.

A video hearing was held in September 1997, before the Board 
Member rendering this decision, sitting in Washington, DC, 
and the appellant and his representative sitting in Atlanta, 
Georgia.  The Board member has been designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 1999).  A transcript of the 
hearing testimony is on file.

The Board remanded the issue of service connection for a low 
back disorder in February 1998 for further development.  The 
development has been accomplished to the extent possible and 
the claim is returned to the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Service medical records indicate the appellant was 
treated on three separate occasions for lower back pain while 
in service.  These were diagnosed as lower back strain. They 
were acute and transitory and resolved without chronic 
residuals in service.

3.  The competent evidence of record does not show that the 
veteran currently has a lower back disorder, due to any 
incident or injury in service. 



CONCLUSION OF LAW

A chronic lower back disorder, described as a low back strain 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  His evidentiary assertions are presumed credible 
for this determination.  Further, he has not alleged nor does 
the evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

The veteran contends, essentially, that he currently has a 
lower back disorder that is due to his active service, and in 
particular represents residuals of an inservice lower back 
injury.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the appellant's service medical records reveals 
that he was seen in 
December 1987 complaining of lower back pain while playing 
basketball.  No injuries were noted.  There was no radiation 
of the pain, nor was there sciatica.  He was seen again in 
May 1993 for left scapula pain radiating to his chest.  He 
reportedly twisted his back in the shower and pulled a 
muscle.  He did not fall or injure himself. He was treated 
with Naprosyn, and diagnosed with a mild thoracic muscle 
strain, resolving.  At a physical examination in mid-1994, 
the appellant denied a history of recurrent back pain and on 
physical examination all findings were normal.  On the report 
of medical history with the separation examination in 
September 1995 noted a history of recurrent lower back pain 
in service.  On physical examination, however, the spine was 
noted to be normal.

In a VA examination in October 1996, the veteran gave a 
history of low back pain since 1987, attributed to lifting 
accidents at work. His back would sometimes get tight. There 
is no radiation to the lower extremities.  The examiner noted 
the veteran walked with a normal gait and posture.  There 
were no joint or bone deformities; no misalignment of the 
axial skeleton; and, no soft tissue swelling or increased 
heat noted.  The range of motion (ROM) of the lumbar spine 
was forward bending to 85 degrees; backward extension to 25 
degrees; and, rotation to 45 degrees bilaterally. He could 
heel and toe walk without difficulties.  X-rays indicated the 
vertebral architecture, lumbosacral spine was unremarkable.  
There was mild narrowing of the L5-S1 disc space, and no 
malalignment was identified.

A video hearing was held in September 1997, before a member 
of the Board sitting in Washington, DC, and the appellant and 
his representative sitting in Atlanta, Georgia.  The veteran 
testified that he injured his back in service.  He described 
the injury as lower back pain which initially occurred from 
either unloading a truck or putting something down on the 
sidewalk.  He was treated with Motrin and limited duty for 
two weeks.  He reported injuring his lower back again in May 
of 1993, while lifting something.  He reported limitation of 
motion and constant back pain.  He described it as very 
tight, throbbing, very tender, small muscle spasms which have 
restricted his activities, but had not caused him to miss 
time from work.  The back pain flared up approximately 3 to 4 
times a month, with small throbbing muscle spasms. The 
veteran indicated that his employer has medical records 
regarding his lower back disorder.

In February 1998, the Board remanded this claim for further 
development, including, an attempt to obtain additional 
medical evidence from the veteran's employer, and a VA 
examination and medical opinion of the veteran's current back 
disorder.

In an October 1998 fee based VA Examination, the examiner 
noted that the veteran reported three specific injuries to 
the lower back.  The first was during PT in December 1987.  
He was treated at that time with a reduction in activity and 
Ibuprofen. The other two injuries were in 1990 and 1994.  In 
each instance the veteran noted a sudden onset of pain while 
lifting something.  Since discharge from the Navy in January 
1996, he has had no treatment for his lower back.  However, 
he complained of long standing tightness in the low back, and 
midline pain whenever he lifts anything greater than 40 
pounds.  

The examiner noted ROM of the lumbar spine was 90 degrees 
forward flexion; 15 degrees, hyperextension; 25 degrees, 
lateral bending, bilateral; and 35 degrees, rotation, 
bilaterally.  All movement was accomplished without apparent 
discomfort.  He had tenderness at the lumbosacral junction 
and slightly increased lumbar lordosis.  Neurological 
examination revealed no motor or sensory deficit in the lower 
extremities, full and active deep tendon reflexes in the 
ankles and knees, and no pathological reflexes.  Straight leg 
raising was negative bilaterally.  A complete set of 
lumbosacral roentgenograms were entirely normal. The 
veteran's slight increase in lumbar lordosis was a variant of 
normal and created the impression of slight narrowing of the 
L5-S1 interspace.  This did not appear to be an actual 
finding.  The impression was no apparent lumbar spine 
abnormality.  

The examiner noted that the veteran did not appear to have 
any current low back pathology nor was there any evidence of 
previous pathology of the lumbar spine which could be related 
to service.  The examiner opined that the increased lumbar 
lordosis visible on the lumbosacral spine roentgenograms 
would not have caused low back pain, nor could they be the 
cause of his in service complaints.

Other medical evidence of record includes; a discharge 
summary from Wellstar Kennestone Hospital Emergency Center 
dated in January 1999.  This notes treatment for complaints 
of a back strain/spasm. X-rays of the lumbosacral spine were 
negative. He was treated with bed rest and Darvocet.  

It is noted that while the veteran has contended he had a 
chronic lower back injury in service.  The records 
contemporaneous with service, however, indicate he suffered 
from separate acute and transitory lower back strains which 
resolved themselves in service.  One appears to have been in 
the low back, and the other in the mid back.  No 
abnormalities were noted on examination for separation.

Even accepting that the veteran experienced symptoms of a 
lower back strain in service, available competent evidence 
has failed to demonstrate continuity of symptoms sufficient 
to support of claim of entitlement to service connection for 
a chronic lower back disorder or to connect the in-service 
symptoms with his current claimed disability.  While the 
veteran has claimed that medical records were available from 
work which showed continuing complaints and treatment for his 
lower back pain, he has failed to respond to a March 1998 
requests from the RO for assistance in obtaining these 
employer records.  Most recent records reveal treatment for 
back pathology, but do not demonstrate any chronic back 
pathology, and offer no opinion that the pathology is related 
to service.

Thus, the objective evidence or records fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for a 
chronic lower back disorder.  38 C.F.R. § 3.303.

The Board has considered the veteran's statements, that he 
has continually suffered from a lower back disorder since 
separation from service.  Although these statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability as he has not been shown to have 
the qualifications to render such opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no continuing findings indicative 
of a chronic lower back disorder.  The veteran lacks the 
medical expertise to offer an opinion as to the existence, or 
medical causation of any current claimed disability.  Id.  In 
the absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted.  
Thus, while he can report the pain, he can not make the 
medical connection that it is related to service, and the 
other evidence does not make that nexus connection.

The Board is required to base its decision on the evidence of 
records. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
this case the examiner in the latest VA examination noted 
that the veteran did not appear to have any current low back 
pathology nor was there any evidence of previous pathology of 
the lumbar spine which could be related to service.  The 
examiner further opined that the veteran's increased lumbar 
lordosis would not have caused low back pain, nor could it be 
the cause of his in service complaints. There is no other 
medical opinion offered which would associate a current lower 
back strain, or other back disorders to his period of service 
and any injuries therein.

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed chronic lower back disorder was 
incurred in or aggravated by service.  Clearly, the 
preponderance of the evidence is against the claim.  Thus, 
the Board concludes that the veteran's claim for service 
connection for a lower back disorder, described as a lower 
back strain must be denied.


ORDER

Entitlement to service connection for a low back disorder, 
described as a low back strain, is denied.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

